Citation Nr: 0526684	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  01-06 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anxiety disorder, with some symptoms of post-traumatic stress 
(anxiety disorder herein), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for a shell fragment 
wound of the left knee, with related traumatic arthritis, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1945.  

This appeal arises from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied increased ratings for service-
connected anxiety and left knee disorders.  It also arises 
from a January 2001 rating decision which denied the 
veteran's claim for a TDIU.  

The Board of Veterans' Appeals (Board) remanded the claims 
for further development in September 2003.  The development 
ordered has been completed and the claims returned to the 
Board for further appellate consideration.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The issue of TDIU is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran's symptoms of PTSD are limited to nightmares 
and being easy to anger.  

2.  Examination of the left knee indicated a positive 
McMurrays sign.  

3.  Flexion of the left knee causes pain.  X-rays reveal 
evidence of tricompartmental arthritis of the left knee.  

4.  The veteran demonstrated full extension of the left knee 
to 0 degrees.  There is no evidence of pain with full 
extension.  


CONCLUSION OF LAW

1.  The criteria for a rating, in excess of 50 percent, for 
service-connected anxiety disorder, with some symptoms of 
post-traumatic stress have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400, 9411 
(2004).  

2.  The criteria for a 30 percent rating for residuals of 
shell fragment wounds of the left knee (based on traumatic 
arthritis) have been met.  38 U.S.C.A. § 1110 (West 2004); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010 5260 (2004).  

3.  The criteria for a 10 percent rating for residuals of 
shell fragment wounds of the left knee (based on positive 
McMurray's testing), have been met.  38 U.S.C.A. § 1110 (West 
2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran's claims were remanded to the RO in September 
2003 to ensure the veteran was properly notified of the 
provisions of the VCAA.  VA sent a letter to the veteran in 
October 2004 which notified him of the provisions of VCAA.  
The letter specifically told the veteran he had an 
opportunity to submit any evidence not already obtained.  The 
letter explained what evidence was necessary to support his 
claims.  The veteran's claims were readjudicated by VA and a 
supplemental statement of the case was issued to the veteran 
in October 2004.  

The veteran consistently told examiners he was not being 
treated for either his left knee or anxiety disorder.  There 
are no records of treatment of either disorder during the 
rating period.  The veteran was afforded VA examinations in 
both April 2001 and November 2004.  The Board noted the 
veteran is retired and receiving Social Security benefits.  
The veteran has not identified any additional records.  The 
veteran has been furnished all the intended benefits of VCAA.  
See generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board has concluded the RO cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claims are required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2004).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2004).  

Limitation of extension of the left to 10 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  

Limitation of flexion of the leg to 60 degrees is rated as 
zero.  Flexion limited to 45 degrees is rated as 10 percent 
disabling.  Flexion limited to 30 degrees is rated as 20 
percent disabling.  Flexion limited to 15 degrees is rated as 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGPREC 23-97.  

When assigning an evaluation under Diagnostic Codes 5003 and 
5010 the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, 
providing for consideration of such factors as functional 
loss due to pain, must be considered.  VAOPGPREC 9-98.  

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  


Anxiety Disorder with PTSD Symptoms

Service medical records reveal the veteran's ship was 
torpedoed during World War II.  Subsequently, the veteran was 
diagnosed with symptoms of anxiety related to his combat 
experiences.  Service connection was granted for an anxiety 
disorder in an August 1945 rating decision.  

The veteran's anxiety disorder is currently rated as 50 
percent disabling.  The veteran has not been receiving any 
treatment for his service-connected anxiety disorder.  The 
evidence related to the severity of his anxiety symptoms is 
limited to reports of VA evaluations in 1999, 2001 and 2004.  

The RO arranged for the veteran to be examined by VA in 
December 1999.  The December 1999 VA psychological evaluation 
revealed the veteran had retired at the age of 69 after 15 
years in the real estate business.  The veteran currently 
lived with his wife of some fifty years on a farm.  The 
veteran had recently suffered a myocardial infarction and had 
a pacemaker inserted.  Due to his physical problems the 
veteran was limited to watching television and reading.  His 
social life was restricted to spending time with his children 
and grandchildren which he did on a regular basis.  

The veteran reported his symptoms included nightmares, two to 
three times per week.  He did not have intrusive thoughts of 
his war experiences.  He had some increase in his anxiety 
related to his cardiac problems.  The veteran's thoughts were 
clear and logical.  No delusional thinking or other psychotic 
symptoms were noted.  His affect was pleasant.  He did not 
appear to be overly nervous.  He stated that his mood ranged 
from okay to grumpy, the latter appearing when things did not 
go his way.  He stated his sleep was rotten, partially 
secondary to the need to frequently get up to urinate or 
change is adult diaper.  His energy level and motivation were 
fairly low, but he had no complaints of suicidal ideation or 
intent.  He had considerable difficulty in remembering recent 
events.  Mental status examination revealed moderate 
dementia.  He was unable to complete tasks that required 
writing due to his tremor and weakness in his right hand.  
Insight and judgment were fair.  

In responding to questions asked by the rating Board, the VA 
examiner stated the veteran's anxiety symptoms had not 
changed over the last two years.  The veteran had increased 
cardiac symptoms which had affected his memory.  As a result 
the veteran was having some moderate dementia.  That promoted 
the veteran spending more time rehashing old memories, such 
as his war-times experiences.  While the veteran manifested 
some PTSD symptoms they were not sufficient to support a 
diagnosis of PTSD.  The diagnosis was anxiety disorder, not 
otherwise specified, with some symptoms of PTSD and dementia.  
A Global Assessment of Functioning score (GAF) of 50 was 
assigned.  

In April 2001, the veteran told a VA examiner he enjoyed 
reading and put in a three acre garden every year.   Their 
social life consisted of visiting with their children and 
grandchildren.  His children called every night and visited 
once a week.  The veteran said he was involuntarily homebound 
because he was restricted from driving at night.  

The veteran had numerous medical problems including deep 
venous thrombosis, myocardial infarction, prostate carcinoma 
and diabetes mellitus.  The veteran currently had vision 
problems and peripheral neuropathy related to his diabetes 
mellitus.  He also had a tremor in his right hand.  The 
veteran had received no treatment for anxiety, depression, or 
any other psychiatric problem since his last VA examination.  

His symptoms included nightmares approximately two nights a 
week.  They were combat related.  He became angry and 
frustrated very easily.  He denied any significant symptoms 
of anxiety.  The veteran was alert and oriented times three.  
There was no suggestion of any delusions, hallucinations or 
any other symptoms of psychosis.  He denied any homicidal or 
suicidal ideation.  His memory for events in relation to time 
was vague and his short term memory was inconsistent.  He had 
occasional disorientation in familiar places.  His general 
fund of knowledge was impoverished.  His speech was fluent, 
spontaneous and at a normal rate and rhythm.  His attention, 
concentration and memory were diminished.  Affect was 
euthymic and normal in range.  His insight was good.  

In the opinion of the VA examiner, the veteran's symptoms and 
functioning had not changed significantly since the previous 
VA examination.  He continued to have combat related 
nightmares twice weekly.  He frequently talked about his 
wartime experiences, but with no apparent distress.  There 
was little avoidance or hyperarousal.  The veteran exhibited 
some cognitive impairment in the form of memory problems and 
occasional disorientation.  The most prominent aspect of the 
veteran's presentation revolved around physical and cognitive 
problems related to his chronic medical conditions.  The 
veteran's many physical problems would likely render the 
veteran unemployable.  His psychiatric problems alone would 
not preclude employment.  The diagnosis and GAF assigned were 
identical to the earlier VA examination in 1999.  

A VA psychological evaluation in November 2004, again 
revealed the veteran had nightmares.  The veteran reported 
that about once a week he had dreams about being onboard ship 
when it was hit by a torpedo.  He reported his energy level 
and his mood were good, even though he tended to be easy to 
anger.  He had noticed his short term memory was failing.  He 
had more difficulty remembering dates and people.  His 
primary concerns were about losing strength and problems with 
thinking.  VA records indicated the veteran was only being 
seen for his physical problems.  

Mental status examination revealed the veteran was alert and 
oriented to person and place.  There was no evidence of 
psychosis.  The veteran denied any suicidal or homicidal 
ideation.  His memory for events and relation to time was 
vague.  He demonstrated inconsistent short-term memory and 
increasing problems with concentration and disorientation.  
His speech was spontaneous.  His score on Mini-Mental status 
exam was suggestive of cognitive impairment.  His affect was 
euthymic and normal in range.  His cognition and memory were 
impaired.  The VA examiner (who had also evaluated the 
veteran in April 2001) noted the veteran's symptoms and 
functioning had not changed significantly.  The most 
prominent change in the veteran's condition had been further 
deterioration in his physical state, particularly in his 
ability to walk.  The veteran's service-connected anxiety 
disorder would not render him unemployable.  However, the 
veteran's memory problems were becoming more prominent and 
would likely create significant barrier to any meaningful 
employment.  The veteran was not being treated for any 
psychiatric symptoms.  The diagnoses and GAF score were 
identical to those assigned previously.  

After reviewing the evidence, the Board has concluded the 
veteran's service connected anxiety disorder does not result 
in deficiencies in most areas, such as work, family 
relations, judgment, thinking, and mood.  The veteran 
consistently reported that his symptoms are limited to 
nightmares and being easy to anger.  There is no evidence in 
the record of any suicidal ideation, obsessional rituals, 
illogical speech, continuous panic or depression, or impaired 
impulse control.  Although VA examiners noted the veteran was 
somewhat disheveled,the veteran's impaired physical 
condition, specifically his tremor of the right hand, would 
explain the veteran's appearance.  Even though the veteran 
was noted to be disheveled in April 2001, the VA examiner 
noted he was fairly well groomed.  The record also reveals 
the veteran had some disorientation and impairment of memory.  
Those problems were attributed to the veteran's cardiac 
condition by the VA examiner in December 1999.  

GAF scores of 50 have consistently been assigned, which 
represent serious psychiatric symptoms.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32.  The VA examiners also have 
indicated the veteran is unemployable.  

The question in this case is whether those signs and symptoms 
are attributable to the service-connected anxiety, or to the 
veteran's non-service connected cognitive impairment and 
physical disorders.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Mitchem v. Brown, 9 Vet. 
App. 138, 140 (1996) held that the need for a statement of 
reasons and bases was particularly acute when the Board's 
findings and conclusions pertained to the degree of 
disability resulting from mental disorders.  
In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
addressed the situation of rating service-connected mental 
disorders when the veteran had non-service connected mental 
disorders.  

They noted VA, in responding to comments regarding revisions 
to the schedule for ratings for mental disorders, wrote that 
when it is not possible to separate the effects of the 
service-connected condition from the non-service connected 
condition, VA regulations at 38 C.F.R. § 3.102 require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996).  

In this case unlike Mittleider there are medical records 
listing the veteran's symptoms attributable to his anxiety 
disorder, and differentiating between the impairment caused 
by his service-connected anxiety and his cognitive disorder 
and physical condition.  The VA examiners in December 1999, 
April 2001 and November 2004 all found the veteran to be 
unemployable due to his physical condition and his cognitive 
impairment.  The veteran's symptoms of anxiety were limited 
to nightmares and being easy to anger.  

The preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for the veteran's service-
connected anxiety disorder with PTSD symptoms.  

Left Knee

VA X-rays of the left knee in April 1980 revealed thinning of 
the joint space medially.  There were some compressive 
changes in the cortex of the tibial articulation in the same 
area and general evidence of degenerative joint disease.  The 
joint space was clear without evidence of fluid or loose 
bodies.  A one centimeter in length metallic fragment was 
projected near the medial condyle of the tibia and a tiny 
triangular metallic fragment presented at the lower level 
adjacent to the anterior portion of the tibia.  The VA 
radiologist stated they very likely represented shrapnel 
fragments.  There was some early marginal degenerative 
spurring beginning to appear at the medial side of the joint.  

After VA X-rays revealed the veteran had metallic fragments 
in the area of his left knee, service connection for shell 
fragment wounds of the left knee was granted in a May 1995 
rating decision.  A non-compensable rating was assigned.  The 
RO in an April 2000 rating decision granted an increased 
rating to 10 percent for the residuals of a shrapnel wound of 
left knee with osteoarthritis.  The veteran is seeking a 
higher evaluation.  

A December 1999 VA examination report reveals the veteran 
sustained a shrapnel injury to the left knee in 1943.  The 
veteran reported the knee locked up on him.  He had pain of 
9/10 severity in the knee, underneath the patella.  Weather 
changes made his pain worse.  Attempting to walk greater than 
one block or stand longer than one hour increased his pain.  
He used a single pronged cane.  He used crutches twenty five 
percent of the time and a walker twenty five percent of the 
time.  He had used a wheelchair for three months.  The 
examiner noted the veteran had difficulty ambulating.  He had 
difficulty ascending and descending from the examination 
table.  

Examination revealed no heat, induration or rubor of the 
knee.  There was tenderness of the left patella, but no 
medial or ligamental tenderness.  There was a possible left 
McMurray's sign.  Anterior drawer sign was negative.  There 
was significant pain with passive motion.  There was no 
crepitus.  Motor strength was 3+/5 secondary to knee pain.  
Range of motion was from 0 to 102 degrees with pain with 
motion.  The veteran had a waddling gait with guarding of the 
knees.  After X-rays of the left knee were reviewed the 
diagnosis was left knee shrapnel wound with traumatic 
arthritis.  The X-rays revealed moderate medial 
osteoarthritis and shrapnel.  (The Board notes a history of 
total knee replacement was ruled out by X-ray reports.)

In April 2001, the veteran told a VA physician his knees 
locked when rising from a chair.  He used a cane for 
ambulation.  He had pain inferior to the patella when he 
stood or walked which resolved after the began walking 
several steps.  His pain was worse in cold weather.  The 
veteran required assistance in walking six feet.  There was 
no evidence of heat, induration, or rubor.  The veteran 
reported tenderness along the medial aspect of each knee.  
There was significant crepitus of the knee with passive range 
of motion.  There was a positive anterior drawer sign.  
McMurray's was negative.  Motor strength was 5/5.  Range of 
motion was from 0 to 112 degrees.  

The veteran was examined again in November 2004.  The VA 
November 2004 examination report noted that VA X-rays showed 
moderate to severe medial compartment degenerative joint 
disease with joint space narrowing and periarticular 
osteophytes.  The left lateral compartment joint space was 
preserved, but there was chondrocalcinosis.  There was also 
mild to moderate patellofemoral degenerative joint disease 
with periarticular osteophytes.  There was a small piece of 
shrapnel seen adjacent to the medial border of the left 
proximal tibial metaphysis.  Tricompartmental degenerative 
joint disease, worse in the medial compartment, was noted.  
Range of motion of the left knee was from 0 to 90 degrees.  
The knee was stiff and the veteran did not move it.  He said 
it was painful to move.  There was no lateral laxity, no 
effusion, and drawer sign was negative.  The joint felt very 
stiff and arthritic.  The veteran came to the examination in 
a wheelchair.  He used a cane and walker at home when he was 
not in his wheelchair.  The veteran had multiple painful 
joints.  He had weakened movement.  He was very shaky and had 
to be assisted with walking and even standing.  When walking 
about the room the veteran complained of painful motion with 
the use of his knees.  He was unable to stand for very long.  
The examiner stated the veteran would be unable to climb 
stairs.  He concluded the service-connected left knee 
demonstrated pain with motion and weakened motion.  The 
diagnosis was severe degenerative joint disease of the left 
knee.  

Disability of the knees may be rated based both on arthritis 
and/or instability of the knees.  VAOPGPREC 23-97.  The Board 
first considered whether a compensable rating should be 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Although the veteran has reported incidents when the knees 
buckled, testing has confirmed the possibility of a meniscus 
tear as evidenced by positive McMurray's tests.  No evidence 
of lateral laxity has been noted.  The most recent 
examination in November 2004 found no lateral laxity.  There 
is no history of any dislocation.  The Board has concluded 
that a 10 percent rating representing slight impairment is 
warranted in this case, based on the veteran's reports of 
locking and the positive McMurray's tests.  In the absence of 
any history of dislocation or lateral laxity a higher rating 
than 10 percent is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis is rated based on limitation of motion 
of the joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010.  The Schedule for Rating Disabilities provides 
Diagnostic Codes for rating both limitation of extension and 
flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5261 and 5260.  Normal range of motion of the knee is 
illustrated as being from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).  

In August 1998, the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Range of motion of the left knee was from 0 to 90 degrees, 
indicating the veteran was able to fully extend the left leg.  
Zero degrees is considered full extension of the leg.  There 
is no indication in the record that straightening the left 
leg causes pain.  For that reason a compensable rating based 
on limitation of extension is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).  

The veteran had limitation of flexion to 90 degrees.  Normal 
flexion is from 0 to 140 degrees.  In this instance, the 
veteran has pain with flexion of the knee.  Flexing the knee 
to walk caused pain.  Standing also elicited pain.  
Previously, the veteran stated that after walking a few steps 
his pain was lessened.  The VA examiner in November 2004 
noted the veteran had weakened motion of the left knee.  He 
noted the veteran was unable to climb stairs.  The X-rays 
which reveal tricompartmental arthritis are indicative of 
pathology which is consistent with the veteran's reports of 
painful motion.  The examiner also noted crepitus.  As the 
veteran has pain throughout flexion of the left knee, a 30 
percent rating is warranted for limitation of flexion due to 
pain.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  


ORDER

An increased rating for an anxiety disorder with PTSD 
symptoms is denied.  

A 30 percent rating for residuals of shell fragment wound of 
the left knee with traumatic arthritis (based on limitation 
of motion) is granted, subject to regulations governing the 
award of monetary benefits.  

A 10 percent rating for residuals of shell fragment wound of 
the left knee with traumatic arthritis (based on evidence of 
positive McMurray's testing) is granted, subject to 
regulations governing the award of monetary benefits.  




REMAND

The grant of an increased rating of the service-connected 
left knee disorder results in a combined disability rating of 
70 percent.  38 C.F.R. § 4.25, Table I Combined Ratings 
Table.  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  When the RO 
denied a total rating in January 2001 the veteran's combined 
disability evaluation was only 60 percent.  See Moffitt v. 
Brown, 10 Vet. App. 214 (1997).  

To ensure the veteran has been afforded due process the claim 
must be remanded to for the RO to readjudicate the claim.  

The claim is therefore remanded for the following actions:

The agency of original jurisdiction must 
readjudicate the claim for a total rating 
based on individual unemployability due 
to service-connected disability, with 
consideration of the increased ratings 
for disability of the left knee granted 
in the above decision of the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


